Exhibit 10.5

 

Infrastructure and Energy Alternatives, Inc. 2018 Equity Incentive Plan

 

1.       Purpose. The Infrastructure and Energy Alternatives, Inc. 2018 Equity
Incentive Plan (the ‘‘Plan’’) is intended to help Infrastructure and Energy
Alternatives Inc., a Delaware corporation (including any successor thereto, the
‘‘Company’’) and its Affiliates (i) attract and retain key personnel by
providing them the opportunity to acquire an equity interest in the Company or
other incentive compensation measured by reference to the value of Common Stock
and (ii) align the interests of key personnel with those of the Company’s
shareholders.

 

2.       Effective Date; Duration. The Plan shall be effective as of the date on
which the Plan is approved by the shareholders of the Company (the ‘‘Effective
Date’’). The expiration date of the Plan, on and after which date no Awards may
be granted, shall be the tenth anniversary of the Effective Date; provided,
however, that such expiration shall not affect Awards then outstanding, and the
terms and conditions of the Plan shall continue to apply to such Awards.

 

3.       Definitions. The following definitions shall apply throughout the Plan.

 

(a)         ‘‘Affiliate’’ means (i) any person or entity that directly or
indirectly controls, is controlled by or is under common control with the
Company and/or (ii) to the extent provided by the Committee, any person or
entity in which the Company has a significant interest. The term ‘‘control’’
(including, with correlative meaning, the terms ‘‘controlled by’’ and ‘‘under
common control with’’), as applied to any person or entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through the ownership of voting or other securities, by contract or otherwise.

 

(b)         ‘‘Award’’ means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Deferred Stock Unit, Other Stock-Based Award and/or
Performance Compensation Award granted under the Plan.

 

(c)          ‘‘Award Agreement’’ means the agreement (whether in written or
electronic form) or other instrument or document evidencing any Award granted
under the Plan.

 

(d)         ‘‘Beneficial Ownership’’ has the meaning set forth in Rule 13d-3
promulgated under Section 13 of the Exchange Act.

 

(e)          ‘‘Board’’ means the Board of Directors of the Company.

 

(f)           ‘‘Cause’’ in the case of a particular Award, unless the applicable
Award agreement states otherwise, (i) shall have the meaning given such term in
any employment, consulting, change-in-control, severance or any other agreement
between the Participant and the Company or an Affiliate in effect at the time of
such termination or (ii) if ‘‘cause’’ or term of similar import is not defined
or, in the absence of, any such employment, consulting, change-in-control,
severance or any other agreement, means the Participant’s (A) willful misconduct
or gross neglect of the Participant’s duties; (B) having engaged in conduct
harmful (whether financially, reputationally or otherwise) to the Company or an
Affiliate; (C) failure or refusal to perform the Participant’s duties;
(D) conviction of, or guilty or no contest plea to, a felony or any crime
involving dishonesty or moral turpitude; (E) willful violation of the written
policies of the Company or an Affiliate; (F) misappropriation or misuse of
Company or Affiliate funds or property or other act of personal dishonesty in
connection with the Participant’s employment; or (G) willful breach of fiduciary
duty. The determination of whether Cause exists shall be made by the Committee
in its sole discretion.

 

(g)          ‘‘Change in Control’’ shall mean, in the case of a particular
Award, unless the applicable Award Agreement (or any employment, consulting,
change-in-control, severance or other

 

--------------------------------------------------------------------------------


 

agreement between the Participant and the Company or an Affiliate) states
otherwise, the first to occur of any of the following events:

 

(i)             the acquisition by any Person or related ‘‘group’’ (as such term
is used in Section 13(d) and Section 14(d) of the Exchange Act) of Persons, or
persons acting jointly or in concert, of Beneficial Ownership (including control
or direction) of 50% or more (on a fully diluted basis) of either (A) the
then-outstanding shares of Common Stock, including Common Stock issuable upon
the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock (the
‘‘Outstanding Company Common Stock’’); or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote in the
election of directors (the ‘‘Outstanding Company Voting Securities’’); but
excluding any acquisition by the Company or any of its Affiliates, its Permitted
Transferees or any of their respective Affiliates or by any employee benefit
plan sponsored or maintained by the Company or any of its Affiliates;

 

(ii)          a change in the composition of the Board such that members of the
Board during any consecutive 12-month period (the ‘‘Incumbent Directors’’) cease
to constitute a majority of the Board. Any person becoming a director through
election or nomination for election approved by a valid vote of at least two
thirds of the Incumbent Directors shall be an Incumbent Director; provided,
however, that no individual becoming a director as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-12  of
Regulation 14A promulgated under the Exchange Act, or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board, shall be an Incumbent Director;

 

(iii)       the approval by the shareholders of the Company of a plan of
complete dissolution or liquidation of the Company; and

 

(iv)      the consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange or similar form of
corporate transaction involving the Company (a ‘‘Business Combination’’), or
sale, transfer or other disposition of all or substantially all of the business
or assets of the Company to an entity that is not an Affiliate of the Company (a
‘‘Sale’’), unless immediately following such Business Combination or Sale:

 

(A)                               more than 50% of the total voting power of the
entity resulting from such Business Combination or the entity that acquired all
or substantially all of the business or assets of the Company in such Sale (in
either case, the ‘‘Surviving Company’’), or the ultimate parent entity that has
Beneficial Ownership of sufficient voting power to elect a majority of the board
of directors (or analogous governing body) of the Surviving Company (the
‘‘Parent Company’’), is represented by the Outstanding Company Voting Securities
that were outstanding immediately prior to such Business Combination or Sale
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination or Sale),
and such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination or Sale,
(B) no Person (other than any employee benefit plan sponsored or maintained by
the Surviving Company or the Parent Company) is or becomes the beneficial owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors (or the analogous governing body) of the Parent Company (or, if there
is no Parent Company, the Surviving Company) and (C) at least a majority of the
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination or Sale were

 

--------------------------------------------------------------------------------


 

Board members at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination or Sale.

 

--------------------------------------------------------------------------------


 

(h)         ‘‘Code’’ means the U.S. Internal Revenue Code of 1986, as amended,
and any successor thereto. References to any section of the Code shall be deemed
to include any regulations or other interpretative guidance under such section,
and any amendments or successors thereto.

 

(i)             ‘‘Committee’’ means the Compensation Committee of the Board or
subcommittee thereof if required or to comply with Rule 16b-3 promulgated under
the Exchange Act in respect of Awards or, if no such Compensation Committee or
subcommittee thereof exists, or if the Board otherwise takes action hereunder on
behalf of the Committee, the Board.

 

(j)            ‘‘Common Stock’’ means the common stock of the Company, par value
$0.01 per share (and any stock or other securities into which such common stock
may be converted or into which it may be exchanged).

 

(k)         ‘‘Deferred Stock Unit’’ means a right granted by the Company to a
Participant to receive upon settlement, on a deferred basis, one share of Common
Stock or the cash equivalent thereof on the terms contained herein.

 

(l)             ‘‘Disability’’ means cause for termination of the Participant’s
employment or service due to a determination that the Participant is disabled in
accordance with a long-term disability insurance program maintained by the
Company or a determination by the U.S. Social Security Administration that the
Participant is totally disabled.

 

(m)     ‘‘$’’ shall refer to the United States dollars.

 

(n)         ‘‘Eligible Director’’ means a director who satisfies the conditions
set forth in Section 4(a) of the Plan.

 

(o)         ‘‘Eligible Person’’ means any (i) individual employed by the Company
or an Affiliate; provided, however, that no employee covered by a collective
bargaining agreement shall be an Eligible Person; (ii) director or officer of
the Company or an Affiliate; (iii) consultant or advisor to the Company or an
Affiliate who may be offered securities registrable on Form S-8 under the
Securities Act; or (iv) prospective employee, director, officer, consultant or
advisor who has accepted an offer of employment or service from the Company or
its Affiliates (and would satisfy the provisions of clause (i), (ii) or
(iii) above once such Person begins employment with or providing services to the
Company or an Affiliate).

 

(p)         ‘‘Exchange Act’’ means the U.S. Securities Exchange Act of 1934, as
amended, and any successor thereto. References to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successors thereto.

 

(q)         ‘‘Exercise Price’’ has the meaning set forth in Section 7(b) of the
Plan.

 

(r)            ‘‘Fair Market Value’’ means, (i) with respect to Common Stock on
a given date, (x) if the Common Stock is listed on a national securities
exchange, the closing sales price of the common shares of Common Stock reported
on such exchange on such date, or if there is no such sale on that date, then on
the last preceding date on which such a sale was reported; or (y) if the Common
Stock is not listed on any national securities exchange, the amount determined
by the Committee in good faith to be the fair market value of the Common Stock,
or (ii) with respect to any other property on any given date, the amount
determined by the Committee in good faith to be the fair market value of such
other property as of such date.

 

(s)           ‘‘Incentive Stock Option’’ means an Option that is designated by
the Committee as an incentive stock option as described in Section 422 of the
Code and otherwise meets the requirements set forth in the Plan.

 

(t)            ‘‘Immediate Family Members’’ has the meaning set forth in
Section 14(b)(ii) of the Plan.

 

--------------------------------------------------------------------------------


 

(u)         ‘‘Indemnifiable Person’’ has the meaning set forth in
Section 4(e) of the Plan.

 

(v)         ‘‘ ‘‘Nasdaq’’ means the Nasdaq Global Market.

 

(w)       ‘‘Nonqualified Stock Option’’ means an Option that is not designated
by the Committee as an Incentive Stock Option.

 

(x)         ‘‘Option’’ means an Award granted under Section 7 of the Plan.

 

(y)         ‘‘Option Period’’ has the meaning set forth in Section 7(c) of the
Plan.

 

(z)          ‘‘Other Stock-Based Awards’’ means an Award granted under
Section 10 of the Plan.

 

(aa) ‘‘Participant’’ has the meaning set forth in Section 6 of the Plan.

 

(bb) ‘‘Permitted Transferee’’ has the meaning set forth in Section 15(b)(ii) of
the Plan.

 

(hh) ‘‘Person’’ has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company.

 

(cc) ‘‘Released Unit’’ has the meaning set forth in Section 9(d)(ii) of the
Plan.

 

(dd) ‘‘Restricted Period’’ has the meaning set forth in Section 9(a) of the
Plan.

 

(ee) ‘‘Restricted Stock’’ means an Award of Common Stock, subject to certain
specified restrictions, granted under Section 9 of the Plan.

 

(ff) ‘‘Restricted Stock Unit’’ means an Award of an unfunded and unsecured
promise to deliver shares of Common Stock, cash, other securities or other
property, subject to certain specified restrictions, granted under Section 9 of
the Plan.

 

(gg) ‘‘SAR Period’’ has the meaning set forth in Section 8(c) of the Plan.

 

(hh) ‘‘Securities Act’’ means the U.S. Securities Act of 1933, as amended, and
any successor thereto. Reference in the Plan to any section of (or
rule promulgated under) the Securities Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or other
interpretive guidance.

 

(ii)     ‘‘Strike Price’’ has the meaning set forth in Section 8(b) of the Plan.

 

(jj) ‘‘Stock Appreciation Right’’ or ‘‘SAR’’ means an Award granted under
Section 8 of the Plan.

 

(kk) ‘‘Substitute Awards’’ has the meaning set forth in Section 5(e) of the
Plan.

 

4.              Administration.

 

(a)         The Committee shall administer the Plan, and shall have the sole and
plenary authority to: (i) designate Participants; (ii) determine the type, size,
and terms and conditions of Awards to be granted and to grant such Awards;
(iii) determine the method by which an Award may be settled, exercised,
canceled, forfeited, suspended, or repurchased by the Company; (iv) determine
the circumstances under which the delivery of cash, property or other amounts
payable with respect to an Award may be deferred, either automatically or at the
Participant’s or Committee’s election; (v) interpret and administer, reconcile
any inconsistency in, correct any defect in and

 

--------------------------------------------------------------------------------


 

supply any omission in the Plan and any Award granted under, the Plan;
(vi) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (vii) accelerate the vesting, delivery or
exercisability of, or payment for or lapse of restrictions on, or waive any
condition in respect of, Awards; and (viii) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan or to comply with any applicable law. To the extent
required to comply with the provisions of Rule 16b-3 promulgated under the
Exchange Act (if applicable and if the Board is not acting as the Committee
under the Plan), or any exception or exemption under applicable securities laws
or the applicable the rules of the NASDAQ or any other securities exchange or
inter-dealer quotation service on which the Common Stock is listed or quoted, as
applicable, it is intended that each member of the Committee shall, at the time
such member takes any action with respect to an Award under the Plan, be (i)  a
‘‘non-employee director’’ within the meaning of Rule 16b-3 promulgated under the
Exchange Act, (ii) an ‘‘independent director’’ under the rules of the NASDAQ or
any other securities exchange or inter-dealer quotation service on which the
Common Stock is listed or quoted, or a person meeting any similar requirement
under any successor rule or regulation (‘‘Eligible Director’’). However, the
fact that a Committee member shall fail to qualify as an Eligible Director shall
not invalidate any Award granted or action taken by the Committee that is
otherwise validly granted or taken under the Plan.

 

(b)                                 The Committee may allocate all or any
portion of its responsibilities and powers to any person(s) selected by it,
except for grants of Awards to persons who are non-employee members of the Board
or are otherwise subject to Section 16 of the Exchange Act. Any such allocation
or delegation may be revoked by the Committee at any time.

 

(c)                                  As further set forth in Section 14(f) of
the Plan, the Committee shall have the authority to amend the Plan and Awards to
the extent necessary to permit participation in the Plan by Eligible Persons who
are located outside of the United States on terms and conditions comparable to
those afforded to Eligible Persons located within the United States; provided,
however, that no such action shall be taken without shareholder approval if such
approval is required by applicable securities laws or regulation.

 

(d)                                 Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
regarding the Plan or any Award or any documents evidencing Awards granted
pursuant to the Plan shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive and binding upon all persons
or entities, including, without limitation, the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award, and any shareholder of the
Company.

 

(e)                                  No member of the Board or the Committee,
nor any employee or agent of the Company (each such person, an ‘‘Indemnifiable
Person’’), shall be liable for any action taken or omitted to be taken or any
determination made with respect to the Plan or any Award hereunder (unless
constituting fraud or a willful criminal act or willful criminal omission). Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Indemnifiable Person in
connection with or resulting from any action, suit or proceeding to which such
Indemnifiable Person may be involved as a party, witness or otherwise by reason
of any action taken or omitted to be taken or determination made under the Plan
or any Award Agreement and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval (not to be unreasonably
withheld), in settlement thereof, or paid by such Indemnifiable Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Indemnifiable Person, and the Company shall advance to such Indemnifiable Person
any such expenses promptly upon written request (which request shall include an
undertaking by the

 

--------------------------------------------------------------------------------


 

Indemnifiable Person to repay the amount of such advance if it shall ultimately
be determined as provided below that the Indemnifiable Person is not entitled to
be indemnified); provided, that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of recognized standing of the
Company’s choice. The foregoing right of indemnification shall not be available
to an Indemnifiable Person to the extent that a final judgment or other final
adjudication (in either case not subject to further appeal) binding upon such
Indemnifiable Person determines that the acts or omissions or determinations of
such Indemnifiable Person giving rise to the indemnification claim resulted from
such Indemnifiable Person’s fraud or willful criminal act or willful criminal
omission or that such right of indemnification is otherwise prohibited by law or
by the Company’s certificate of incorporation or by-laws. The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the Company’s certificate of incorporation or by-laws, as a matter of law,
individual indemnification agreement or contract or otherwise, or any other
power that the Company may have to indemnify such Indemnifiable Persons or hold
them harmless.

 

(f)                                   The Board may from time to time grant
Awards and administer the Plan with respect to such Awards. In any such case,
the Board shall have all the authority granted to the Committee under the Plan.

 

5.              Grant of Awards; Shares Subject to the Plan; Limitations.

 

(a)                                 The Committee may grant Awards to one or
more Eligible Persons.

 

(b)                                 Subject to Section 11 of the Plan and
subsection (e) below, the following limitations apply to the grant of Awards:
(i) no more than 2,157,765 shares of Common Stock may be reserved for issuance
and delivered in the aggregate pursuant to Awards granted under the Plan; and
(ii) no more than 2,157,765 shares of Common Stock (1) may be delivered pursuant
to the exercise of Incentive Stock Options granted under the Plan.

 

(c)                                  Shares of Common Stock shall be deemed to
have been used in settlement of Awards whether or not they are actually
delivered or the Fair Market Value on the date of issuance equivalent of such
shares is paid in cash; provided, however, that if shares of Common Stock issued
upon exercise, vesting or settlement of an Award, or shares of Common Stock
owned by the Participant are surrendered or tendered to the Company in payment
of the Exercise Price or any taxes required to be withheld in respect of an
Award, in each case, in accordance with the terms and conditions of the Plan and
any applicable Award Agreement, such surrendered or tendered shares shall again
become available for other Awards; provided, further, that in no event shall
such shares increase the number of shares of Common Stock that may be delivered
pursuant to Incentive Stock Options. If and to the extent that all or any
portion of an Award expires,  terminates or is canceled or forfeited for any
reason without the Participant’s having received any benefit therefrom, the
shares covered by such Award or portion thereof shall again become available for
other Awards. For purposes of the foregoing sentence, the Participant shall not
be deemed to have received any ‘‘benefit’’ (i) in the case of forfeited
Restricted Stock by reason of having enjoyed voting rights and dividend rights
prior to the date of forfeiture or (ii) in the case of an Award canceled by
reason of a new Award being granted in substitution therefor.

 

--------------------------------------------------------------------------------


 

(d)         Shares of Common Stock delivered by the Company in settlement of
Awards may be authorized and unissued shares, shares held in the treasury of the
Company, shares purchased on the open market or by private purchase, or a
combination of the foregoing.

 

(e)          The Committee may grant Awards in assumption of, or in substitution
for, outstanding awards previously granted by the Company or any Affiliate or an
entity directly or indirectly acquired by the Company or with which the Company
combines (‘‘Substitute Awards’’), and such Substitute Awards shall not be
counted against the aggregate number of shares of Common Stock available for
Awards; provided, that Substitute Awards issued or intended as ‘‘incentive stock
options’’ within the meaning of Section 422 of the Code shall be counted against
the aggregate number of Incentive Stock Options available under the Plan.

 

6.         Eligibility. Participation shall be limited to Eligible Persons who
have been selected by the Committee and who have entered into an Award Agreement
with respect to an Award granted to them under the Plan (each such Eligible
Person, a ‘‘Participant’’).

 

7.              Options.

 

(a)                 Generally. Each Option shall be subject to the conditions
set forth in the Plan and in the applicable Award Agreement. All Options granted
under the Plan shall be Nonqualified Stock Options unless the Award Agreement
expressly states otherwise. Incentive Stock Options shall be granted only
subject to and in compliance with Section 422 of the Code, and only to Eligible
Persons who are employees of the Company and its Affiliates and who are eligible
to receive an Incentive Stock Option under the Code. If for any reason an Option
intended to be an Incentive Stock Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option properly granted under the Plan.

 

(b)                 Exercise Price. The exercise price (‘‘Exercise Price’’) per
share of Common Stock for each Option shall not be less than 100% of the Fair
Market Value of such share, determined as of the date of grant. Any modification
to the Exercise Price of an outstanding Option shall be subject to the
prohibition on repricing set forth in Section 13(b).

 

(c)      Vesting, Exercise and Expiration. The Committee shall determine the
manner and timing of vesting, exercise and expiration of Options. The period
between the date of grant and the scheduled expiration date of the Option
(‘‘Option Period’’) shall not exceed ten years, unless the Option Period (other
than in the case of an Incentive Stock Option) would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s insider
trading policy or a Company-imposed ‘‘blackout period,’’ in which case the
Option Period shall be automatically extended until the 30th day following the
expiration of such prohibition (so long as such extension shall not violate
Section 409A of the Code). The Committee may accelerate the vesting and/or
exercisability of any Option, which acceleration shall not affect any other
terms and conditions of such Option.

 

(d)                 Method of Exercise and Form of Payment. No shares of Common
Stock shall be delivered pursuant to any exercise of an Option until the
Participant has paid the Exercise Price to the Company in full, and an amount
equal to any U.S. federal, state and local income and employment taxes and
non-U.S. income and employment taxes, social contributions and any other
tax-related items required to be withheld. Options may be exercised by delivery
of written or electronic notice of exercise to the Company or its designee
(including a third-party administrator) in accordance with the terms of the
Option and the Award Agreement accompanied by payment of the Exercise Price and
such applicable taxes. The Exercise Price and delivery of all applicable
required withholding taxes shall be payable (i) in cash or by check, cash
equivalent and/or shares of Common Stock valued at the Fair Market Value at the
time the Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of shares
of Common Stock in

 

--------------------------------------------------------------------------------


 

lieu of actual delivery of such shares to the Company) (or any combination of
the foregoing); provided, that such shares of Common Stock are not subject to
any pledge or other security interest (or any combination of the foregoing); or
(ii) by such other method as elected by the Participant and that the Committee
may permit, in its sole discretion, including without limitation: (A) in the
form of other property having a Fair Market Value on the date of exercise equal
to the Exercise Price and all applicable required withholding taxes; (B) if
there is a public market for the shares of Common Stock at such time, by means
of a broker-assisted ‘‘cashless exercise’’ pursuant to which the Company or its
designee (including third-party administrators) is delivered a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price and all applicable required
withholding taxes against delivery of the shares of Common Stock to settle the
applicable trade; or (C) by means of a ‘‘net exercise’’ procedure effected by
withholding the number of shares of Common Stock otherwise deliverable in
respect of an Option that are needed to pay for the Exercise Price and all
applicable required withholding taxes. Notwithstanding the foregoing, unless
otherwise determined by the Committee or as set forth in an Award Agreement, if
on the last day of the Option Period, the Fair Market Value of the Common Stock
exceeds the Exercise Price, the Participant has not exercised the Option, and
the Option has not previously expired, such Option shall be deemed exercised by
the Participant on such last day by means of a ‘‘net exercise’’ procedure
described above. In all events of cashless or net exercise, any fractional
shares of Common Stock shall be settled in cash.

 

(e)                  Notification upon Disqualifying Disposition of an Incentive
Stock Option. Each Participant awarded an Incentive Stock Option under the Plan
shall notify the Company in writing immediately after the date on which the
Participant makes a disqualifying disposition of any Common Stock acquired
pursuant to the exercise of such Incentive Stock Option. A disqualifying
disposition is any disposition (including, without limitation, any sale) of such
Common Stock before the later of (i) two years after the date of grant of the
Incentive Stock Option and (ii) one year after the date of exercise of the
Incentive Stock Option. The Company may, if determined by the Committee and in
accordance with procedures established by the Committee, retain possession, as
agent for the applicable Participant, of any Common Stock acquired pursuant to
the exercise of an Incentive Stock Option until the end of the period described
in the preceding sentence, subject to complying with any instruction from such
Participant as to the sale of such Common Stock.

 

(f)                   Compliance with Laws. Notwithstanding the foregoing, in no
event shall the Participant be permitted to exercise an Option in a manner that
the Committee determines would violate the Sarbanes-Oxley Act of 2002, or any
other applicable law or the applicable rules and regulations of the Securities
and Exchange Commission or the applicable rules and regulations of any
securities exchange or inter-dealer quotation service on which the Common Stock
of the Company is listed or quoted.

 

(g)                  Incentive Stock Option Grants to 10% Shareholders.
Notwithstanding anything to the contrary in this Section 7, if an Incentive
Stock Option is granted to a Participant who owns stock representing more than
ten percent of the voting power of all classes of stock of the Company or of a
subsidiary or a parent of the Company, the Option Period shall not exceed five
years from the date of grant of such Option and the Option Price shall be at
least 110% of the Fair Market Value (on the date of grant) of the shares subject
to the Option.

 

(h)                 $100,000 Per Year Limitation for Incentive Stock Options. 
To the extent that the aggregate Fair Market Value (determined as of the date of
grant) of shares of Common Stock for which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company) exceeds $100,000, such excess Incentive Stock
Options shall be treated as Nonqualified Stock Options.

 

--------------------------------------------------------------------------------


 

8.             Stock Appreciation Rights (SARs).

 

(a)     Generally. Each SAR shall be subject to the conditions set forth in the
Plan and the Award Agreement. Any Option granted under the Plan may include a
tandem SAR. The Committee also may award SARs independent of any Option.

 

(b)     Strike Price. The strike price (‘‘Strike Price’’) per share of Common
Stock for each SAR shall not be less than 100% of the Fair Market Value of such
share, determined as of the date of grant; provided, however, that a SAR granted
in tandem with (or in substitution for) an Option previously granted shall have
a Strike Price equal to the Exercise Price of the corresponding Option. Any
modification to the Strike Price of an outstanding SAR shall be subject to the
prohibition on repricing set forth in Section  13(b).

 

(c)     Vesting and Expiration. A SAR granted in tandem with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independently
of an Option shall vest and become exercisable and shall expire in such manner
and on such date or dates determined by the Committee and shall expire after
such period, not to exceed ten years, as may be determined by the Committee (the
‘‘SAR Period’’); provided, however, that notwithstanding any vesting or
exercisability dates set by the Committee, the Committee may accelerate the
vesting and/or exercisability of any SAR, which acceleration shall not affect
the terms and conditions of such SAR other than with respect to vesting and/or
exercisability. If the SAR Period would expire at a time when trading in the
shares of Common Stock is prohibited by the Company’s insider trading policy or
a Company-imposed ‘‘blackout period,’’ the SAR Period shall be automatically
extended until the 30th day following the expiration of such prohibition (so
long as such extension shall not violate Section 409A of the  Code).

 

(d)     Method of Exercise. SARs may be exercised by delivery of written or
electronic notice of exercise to the Company or its designee (including a
third-party administrator) in accordance with the terms of the Award, specifying
the number of SARs to be exercised and the date on which such SARs were awarded.
Notwithstanding the foregoing, if on the last day of the Option Period (or in
the case of a SAR independent of an Option, the SAR Period), the Fair Market
Value exceeds the Strike Price,      the Participant has not exercised the SAR
or the corresponding Option (if applicable), and neither the SAR nor the
corresponding Option (if applicable) has previously expired, such SAR shall be
deemed to have been exercised by the Participant on such last day and the
Company shall make the appropriate payment therefor.

 

(e)     Payment. Upon the exercise of a SAR, the Company shall pay to the holder
thereof an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any U.S. federal, state and local income and employment taxes
and non-U.S. income and employment taxes, social contributions and any other
tax-related items required to be withheld. The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value as determined on the
date of exercise, or any combination thereof, as determined by the Committee.
Any fractional shares of Common Stock shall be settled in cash.

 

9.             Restricted Stock; Restricted Stock Units; and Deferred Stock
Units.

 

(a)     Generally.  Each Restricted Stock, Restricted Stock Unit, and Deferred
Stock Unit Award   shall be subject to the conditions set forth in the Plan and
the applicable Award Agreement. Subject to such rules, approvals, and conditions
as the Committee may impose from time to time, an Eligible Person who is a
non-employee director may elect to receive all or a portion of such Eligible
Person’s cash director fees and other cash director compensation payable for
director services provided to the Company by such Participant in any fiscal
year, in whole or in part, in the form of Deferred Stock Units. The Committee
shall establish restrictions applicable to Restricted Stock and Restricted Stock
Units, including the period over which the restrictions shall apply (the
‘‘Restricted Period’’) (for the

 

--------------------------------------------------------------------------------


 

avoidance of doubt, the restrictions may include service and/or performance
vesting conditions), and the time or times at which Restricted Stock or
Restricted Stock Units shall become vested. Deferred Stock Units shall be fully
vested upon grant. The Committee may accelerate the vesting and/or the lapse of
any or all of the restrictions on Restricted Stock and Restricted Stock Units,
which  acceleration shall not affect any other terms and conditions of such
Awards. No share of Common Stock shall be issued at the time an Award of
Restricted Stock Units or Deferred Stock Units is made, and the Company will not
be required to set aside a fund for the payment of any such Award.

 

(b)     Stock Certificates; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, the Committee shall cause share(s) of Common Stock to be
registered in the name of the Participant and held in book-entry form subject to
the Company’s directions. The Committee may also cause a stock certificate
registered in the name of the Participant to be issued. In such event, the
Committee may provide that such certificates shall be held by the Company or in
escrow rather than delivered to the Participant pending vesting and release of
restrictions, in which case the Committee may require the Participant to execute
and deliver to the Company or its designee (including third-party
administrators) (i) an escrow agreement satisfactory to the Committee, if
applicable, and (ii) the appropriate stock power (endorsed in blank) with
respect to the Restricted Stock. If the Participant shall fail to execute and
deliver the escrow agreement and blank stock power within the amount of time
specified by the Committee, the Award shall be null and void. Subject to the
restrictions set forth in this Section 9 and the Award Agreement, the
Participant shall have the rights and privileges of a shareholder as to such
Restricted Stock, including without limitation the right to vote such Restricted
Stock.

 

(c)     Restrictions; Forfeiture.   Restricted Stock and Restricted Stock Units
awarded to the   Participant shall be subject to forfeiture until the expiration
of the Restricted Period and the attainment of any other vesting criteria
established by the Committee, and shall be subject to the restrictions on
transferability set forth in the Award Agreement. In the event of any
forfeiture, all rights of the Participant to such Restricted Stock (or as a
shareholder with respect thereto), and/or to such Restricted Stock Units, as
applicable, including to any dividends and/or dividend equivalents that may have
been accumulated and withheld during the Restricted Period in respect thereof,
shall terminate without further action or obligation on the part of the Company.
The Committee shall have the authority to remove any or all of the restrictions
on the Restricted Stock and Restricted Stock Units whenever it may determine
that, by reason of changes in applicable laws or other changes in circumstances
arising after the date of grant of the Restricted Stock Award or Restricted
Stock Unit Award, such action is appropriate.

 

(d)                Delivery of Restricted Stock and Settlement of Restricted
Stock Units.

 

(i)   Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock and the attainment of any other vesting criteria, the
restrictions set forth in the applicable Award Agreement shall be of no further
force or effect, except as set forth in the Award Agreement. If an escrow
arrangement is used, upon such expiration the Company shall deliver to the
Participant or such Participant’s beneficiary (via book entry notation or, if
applicable, in stock certificate form) the shares of Restricted Stock with
respect to which the Restricted Period has expired (rounded down to the nearest
full share). Dividends, if any, that may have been withheld by the Committee and
attributable to the Restricted Stock shall be distributed to the Participant in
cash or in shares of Common Stock having a Fair Market Value (on the date of
distribution) (or a combination of cash and shares of Common Stock) equal to the
amount of such dividends, upon the release of restrictions on such share.

 

(ii)    Unless otherwise provided by the Committee in an Award Agreement, upon
the expiration of the Restricted Period and the attainment of any other vesting
criteria established by the Committee, with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or such
Participant’s beneficiary (via book entry notation or, if applicable, in

 

--------------------------------------------------------------------------------


 

stock certificate form), one share of Common Stock (or other securities or other
property, as applicable) for each such outstanding Restricted Stock Unit that
has not then been forfeited and with respect to which the Restricted Period has
expired and any other such vesting criteria are attained (‘‘Released Unit’’);
provided, however, that the Committee may elect to (A) pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common Stock in respect
of such Released Units or (B) defer the delivery of Common Stock (or cash or
part Common Stock and  part cash, as the case may be) beyond the expiration of
the Restricted Period if such extension would not cause adverse tax consequences
under Section 409A of the Code. If a cash payment is made in lieu of delivering
shares of Common Stock, the amount of such payment shall be equal to the Fair
Market Value of the Common Stock as of the date on which the shares of Common
Stock would have otherwise been delivered to the Participant in respect of such
Restricted Stock Units.

 

(iii)    Unless otherwise provided by the Committee in an Award Agreement, upon
a Participant’s separation from service with the Company, the Company shall
deliver to the Participant, or the Participant’s beneficiary (via book entry
notation or, if applicable, in share certificate form), one share of Common
Stock (or other securities or other property, as applicable) for each such
outstanding Deferred Stock Unit then held by the Participant; provided, however,
unless otherwise provided in the Award Agreement, that the Committee may elect
to pay cash or part cash and part shares of Common Stock in lieu of delivering
only shares of Common Stock in respect of such Deferred Stock Units. If a cash
payment is made in lieu of delivering shares of Common Stock, the amount of such
payment shall be equal to the Fair Market Value of the shares of Common Stock as
of the date on which such shares would have otherwise been delivered to the
Participant in respect of such Deferred Stock Units.

 

(iv)   To the extent provided in an Award Agreement, the holder of outstanding
Restricted Stock Units or Deferred Stock Units shall be entitled to be credited
with dividend equivalent payments (upon the payment by the Company of dividends
on shares of Common Stock) either in cash or, if determined by the Committee, in
shares of Common Stock having a Fair Market Value equal to the amount of such
dividends as of the date of payment (or a combination of cash and shares of
Common Stock) (and interest may, if determined by the Committee, be credited on
the amount of cash dividend equivalents at a rate and subject to such terms as
determined by the Committee), which accumulated dividend equivalents (and
interest thereon, if applicable) shall be payable at the same time as the
underlying Restricted Stock Units or Deferred Stock Units, as applicable, are
settled (in the case of Restricted Stock Units, following the release of
restrictions  on such Restricted Stock Units), and if such Restricted Stock
Units are forfeited, the holder  thereof shall have no right to such dividend
equivalent payments.

 

(e)     Legends on Restricted Stock. Each certificate representing Restricted
Stock awarded under the Plan, if any, shall bear a legend substantially in the
form of the following in addition to any other information the Company deems
appropriate until the lapse of all restrictions with respect to such Common
Stock:

 

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY  IS RESTRICTED
PURSUANT TO    THE TERMS OF THE INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
2018 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, DATED  AS OF,
BETWEEN INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC. AND. A COPY OF SUCH PLAN
AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF
INFRASTRUCTURE AND ENERGY ALTERNATIVES,  INC.

 

10.    Other Stock-Based Awards. The Committee may issue unrestricted Common
Stock, rights to receive future grants of Awards, or other Awards denominated in
Common Stock (including performance shares or performance units), or Awards that
provide for cash payments based in whole or

 

--------------------------------------------------------------------------------


 

in part on the value or future value of shares of Common Stock under the Plan to
Eligible Persons, alone or in tandem with other Awards, in such amounts as the
Committee shall from time to time determine (‘‘Other Stock-Based Awards’’). Each
Other Stock-Based Award shall be evidenced by an Award Agreement, which may
include conditions including, without limitation, the payment by the Participant
of the Fair Market Value    of such shares of Common Stock on the date of grant.

 

11.    Changes in Capital Structure and Similar Events. In the event of (a) any
dividend (other than regular cash dividends) or other distribution (whether in
the form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
amalgamation, consolidation, split-up, split-off, spin-off, combination,
repurchase or exchange of shares of Common Stock or other securities of the
Company, issuance of warrants or other rights to acquire shares of Common Stock
or other securities of the Company, or other similar corporate transaction or
event (including, without limitation, a Change in Control) that affects the
shares of Common Stock, or (b) unusual or nonrecurring events (including,
without limitation, a Change in Control) affecting the Company, any Affiliate,
or the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer quotation service, accounting
principles or law, such that in any case an adjustment is determined by the
Committee to be necessary or appropriate, then the Committee shall make any such
adjustments in such manner as it may deem equitable, including without
limitation any or all of the following:

 

(i)          adjusting any or all of (A) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award and/or (3) any applicable performance measures (including, without
limitation, Performance Criteria, Performance Formulae and Performance Goals);

 

(ii)          providing for a substitution or assumption of Awards (or awards of
an acquiring company), accelerating the delivery, vesting and/or exercisability
of, lapse of restrictions and/or other conditions on, or termination of, Awards
or providing for a period of time (which shall not be required to be more than
ten (10) days) for Participants to exercise outstanding Awards prior to the
occurrence of such event (and any such Award not so exercised shall terminate or
become no longer exercisable upon the occurrence of such event); and

 

(iii)           cancelling any one or more outstanding Awards (or awards of an
acquiring company) and causing to be paid to the holders thereof, in cash,
shares of Common Stock, other  securities or other property, or any combination
thereof, the value of such Awards, if any, as determined by the Committee (which
if applicable may be based upon the price per share of Common Stock received or
to be received by other shareholders of the Company in such event), including
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the     aggregate Exercise Price or Strike Price of such Option or
SAR, respectively (it being understood that, in such event, any Option or SAR
having a per share Exercise Price or Strike Price equal to, or in excess of, the
Fair Market Value (as of the date specified by the  Committee) of a share of
Common Stock subject thereto may be canceled and terminated without any payment
or consideration therefor);

 

--------------------------------------------------------------------------------


 

provided, however, that the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect any ‘‘equity restructuring’’ (within
the meaning of the Financial Accounting Standards Codification Topic 718 (or any
successor pronouncement thereto)). Except as otherwise determined by the
Committee, any adjustment in Incentive Stock Options under this Section 12
(other than any cancellation of Incentive Stock Options) shall be made only to
the extent not constituting a ‘‘modification’’ within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 11 shall
be made in a manner which does not adversely affect the exemption provided
pursuant to Rule 16b-3 promulgated under the Exchange Act. The Company shall
give each Participant notice of an adjustment hereunder and, upon notice, such
adjustment shall be conclusive and binding for all purposes. In anticipation of
the occurrence of any event listed in the first sentence of this Section 11, for
reasons of administrative convenience, the Committee in its sole discretion may
refuse to permit the exercise of any Award during a period of up to 30 days
prior to the anticipated occurrence of any such event.

 

12.    Effect of Change in Control. Except to the extent otherwise provided in
an Award Agreement, or any applicable employment, consulting, change-in-control,
severance or other agreement between the Participant and the Company or an
Affiliate, in the event of a Change in Control, notwithstanding any provision of
the Plan to the contrary:

 

(a)    the Committee may provide that all Options and SARs held by such
Participant shall become immediately exercisable with respect to 100% of the
shares subject to such Options and SARs, and that the Restricted Period (and any
other conditions) shall expire immediately with respect to 100% of the shares of
Restricted Stock and Restricted Stock Units and any other    Awards held by such
Participant (including a waiver of any applicable Performance Goals); provided,
that if the vesting or exercisability of any Award would otherwise be subject to
the achievement of performance conditions, the portion of such Award that shall
become fully vested and immediately exercisable shall be based on the assumed
achievement of target performance as determined by the Committee and prorated
for the number of days elapsed from the grant date of such Award through the
date of termination.

 

(b)    In addition, the Committee may upon at least ten (10) days’ advance
notice to the affected persons, cancel any outstanding Award and pay to the
holders thereof, in cash, securities or other property (including of the
acquiring or successor company), or any combination thereof, the value of such
Awards based upon the price per share of Common Stock received or to be received
by other shareholders of the Company in the event. Notwithstanding the above,
the Committee shall exercise such discretion over the timing of settlement of
any Award subject to Code Section 409A at the time such Award is granted.

 

To the extent practicable, the provisions of this Section 12 shall occur in a
manner and at a time that allows affected Participants the ability to
participate in the Change in Control transaction with respect to the Common
Stock subject to their Awards.

 

13.             Amendments and Termination.

 

(a)     Amendment and Termination of the Plan.  The Board may amend, alter,
suspend, discontinue,  or terminate the Plan or any portion thereof at any time;
provided, that no such amendment, alteration, suspension, discontinuation or
termination shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including, without limitation, as necessary to comply with any applicable
rules or requirements of any securities exchange or inter-dealer quotation
service on which the shares of Common Stock may be listed or quoted, for changes
in GAAP to new accounting standards; provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary, unless the Committee

 

--------------------------------------------------------------------------------


 

determines that such amendment, alteration, suspension, discontinuance or
termination is either required or advisable in order for the Company, the Plan
or the Award to satisfy any applicable law or regulation. Notwithstanding the
foregoing, no amendment shall be made to the last proviso of
Section 14(b) without shareholder approval.

 

(b)     Amendment of Award Agreements.  The Committee may, to the extent not
inconsistent with  the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively (including after the Participant’s
termination of employment or service with the Company); provided, that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant unless the
Committee determines that such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination is either required or advisable in
order for the Company, the Plan or the Award to satisfy any applicable law or
regulation; provided, further, that except as otherwise permitted under
Section 11 of the Plan, if (i) the Committee reduces the Exercise Price of any
Option or the Strike Price of any SAR, (ii) the   Committee cancels any
outstanding Option or SAR and replaces it with a new Option or SAR (with a lower
Exercise Price or Strike Price, as the case may be) or other Award or cash in a
manner that  would either (A) be reportable on the Company’s proxy statement or
Form 10-K (if applicable) as Options that have been ‘‘repriced’’ (as such term
is used in Item 402 of Regulation S-K promulgated under the Exchange Act), or
(B) result in any ‘‘repricing’’ for financial statement reporting purposes (or
otherwise cause the Award to fail to qualify for equity accounting treatment),
(iii) the Committee takes any other action that is considered a ‘‘repricing’’
for purposes of the shareholder approval rules of the applicable securities
exchange or inter-dealer quotation service on which the Common Stock is listed
or quoted, or (iv) the Committee cancels any outstanding Option or SAR that has
a per-share Exercise Price or Strike Price (as applicable) at or above the Fair
Market Value of a share of Common Stock on the date of cancellation, and pays
any consideration to the holder thereof, whether in cash, securities, or other
property, or any combination thereof, then, in the case of the immediately
preceding clauses (i) through (iv), any such action shall not be effective
without shareholder approval.

 

14.             General.

 

(a)     Award Agreements; Other Agreements. Each Award under the Plan shall be
evidenced by an Award Agreement, which shall be delivered to the Participant and
shall specify the terms and conditions of the Award and any rules applicable
thereto. In the event of any conflict between the terms of the Plan and any
Award Agreement or employment, change-in-control, severance or other agreement
in effect with the Participant, the term of the Plan shall control.

 

(b)                Nontransferability.

 

(i)   Each Award shall be exercisable only by the Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii)   Notwithstanding the foregoing, the Committee may permit Awards (other
than Incentive Stock Options) to be transferred by the Participant, without
consideration, subject to such rules as the Committee may adopt, to: (A) any
person who is a ‘‘family member’’ of the Participant, as  such term is used in
the instructions to Form S-8 under the Securities Act or any successor form  of

 

--------------------------------------------------------------------------------


 

registration statements promulgated by the Securities and Exchange Commission
(collectively, the ‘‘Immediate Family Members’’); (B) a trust solely for the
benefit of the Participant or the   Participant’s Immediate Family Members;
(C) a partnership or limited liability company whose only partners or
shareholders are the Participant and the Participant’s Immediate Family Members;
or (D) any other transferee as may be approved either (1) by the Board or the
Committee, or (1) as provided in the applicable Award Agreement; (each
transferee described in clause (A), (B), (C) or (D) above is hereinafter
referred to as a ‘‘Permitted Transferee’’); provided, that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

 

(iii)    The terms of any Award transferred in accordance with the immediately
preceding paragraph shall apply to the Permitted Transferee, and any reference
in the Plan, or in any applicable Award Agreement, to the Participant shall be
deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Common
Stock to be acquired pursuant to the exercise of such Option if the Committee
determines, consistent with any applicable Award Agreement, that such a
registration statement is necessary or appropriate; (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to,  the Company or
an Affiliate under the terms of the Plan and the applicable Award Agreement
shall continue to be applied with respect to the transferred Award, including,
without limitation, that an Option shall be exercisable by the Permitted
Transferee only to the extent, and for the periods, specified in the Plan and
the applicable Award Agreement.

 

(c)     Dividends and Dividend Equivalents.   The Committee may provide the
Participant as part of   an Award with dividends or dividend equivalents,
payable in cash, shares of Common Stock, other securities, other Awards or other
property, on a current or deferred basis, on such terms and conditions as may be
determined by the Committee, including, without limitation, payment directly to
the Participant, withholding of such amounts by the Company subject to vesting
of the Award or reinvestment in additional shares of Common Stock, Restricted
Stock or other Awards; provided, that  no dividends or dividend equivalents
shall be payable in respect of outstanding (i) Options or SARs or (ii) unearned
Performance Compensation Awards or other unearned Awards subject to performance
conditions (other than or in addition to the passage of time); provided,
further, that dividend equivalents may be accumulated in respect of unearned
Awards and paid as soon as administratively practicable, but no more than 60
days, after such Awards are earned and become payable or distributable (and the
right to any such accumulated dividends or dividend equivalents shall be
forfeited upon the forfeiture of the Award to which such dividends or dividend
equivalents relate).

 

(d)                Tax Withholding.

 

(i)   The Participant shall be required to pay to the Company or any Affiliate,
and the Company or any Affiliate shall have the right (but not the obligation)
and is hereby authorized to withhold, from any cash, shares of Common Stock,
other securities or other property deliverable under any Award or from any
compensation or other amounts owing to the Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes (up to the maximum permissible withholding amounts) in respect of an
Award, its exercise, or any payment or transfer under an Award or under the Plan
and to take such other action as the Committee or the Company deem necessary to
satisfy all obligations for the payment of such withholding taxes.

 

--------------------------------------------------------------------------------


 

(ii)          Without limiting the generality of paragraph (i) above, the
Committee may permit the Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) payment in cash, (B) the delivery of
shares of Common Stock (which shares are not subject to any pledge or other
security interest) owned by the Participant having a Fair Market Value on such
date equal to such withholding liability or (C) having the Company withhold from
the number of shares of Common Stock otherwise issuable or deliverable pursuant
to the exercise or settlement of the Award a number of shares with a Fair Market
Value on such date equal to such withholding liability.

 

(e)                No Claim to Awards; No Rights to Continued Employment,
Directorship or Engagement. No employee or director of the Company or an
Affiliate, or other person, shall have any claim or right to be granted an Award
under the Plan or, having been selected for the grant of an Award, to be
selected for a grant of any other Award. There is no obligation for uniformity
of treatment of Participants or holders or beneficiaries of Awards. The terms
and conditions of Awards and the Committee’s determinations and interpretations
with respect thereto need not be the same with respect to each Participant and
may be made selectively among Participants, whether or not such Participants are
similarly situated. Neither the Plan nor any action taken hereunder shall be
construed as giving any Participant any right to be retained in the employ or
service of the Company or an Affiliate, or to continue in the employ or the
service of the Company or an Affiliate, nor shall it be construed as   giving
any Participant who is a director any rights to continued service on the Board.

 

(f)               International Participants. With respect to Participants who
reside or work outside of the United States, the Committee may amend the terms
of the Plan or appendices thereto, or outstanding Awards, with respect to such
Participants, in order to conform such terms with or accommodate the
requirements of local laws, procedures or practices or to obtain more favorable
tax or other treatment for the Participant, the Company or its Affiliates.
Without limiting the generality of this subsection, the Committee is
specifically authorized to adopt rules, procedures and sub-plans with provisions
that limit or modify rights on death, disability, retirement or other
terminations of employment, available methods of exercise or settlement of an
Award, payment of income, social insurance contributions or payroll taxes,
withholding procedures and handling of any stock certificates or other indicia
of ownership that vary with local requirements. The Committee may also adopt
rules, procedures or sub-plans applicable to particular Affiliates or locations.

 

(g)                Beneficiary Designation. The Participant’s beneficiary shall
be the Participant’s spouse (or domestic partner if such status is recognized by
the Company and in such jurisdiction), or if the Participant is otherwise
unmarried at the time of death, the Participant’s estate, except to the extent
that a different beneficiary is designated in accordance with procedures that
may be established by the Committee from time to time for such purpose.
Notwithstanding the foregoing, in the absence of a beneficiary validly
designated under such Committee-established procedures and/or applicable law who
is living (or in existence) at the time of death of a Participant residing or
working outside the United States, any required distribution under the Plan
shall be made to the executor or administrator of the estate of the Participant,
or to such other individual as may be prescribed by applicable law.

 

(h)                Termination of Employment or Service. The Committee, in its
sole discretion, shall determine the effect of all matters and questions related
to the termination of employment of or service of a Participant. Except as
otherwise provided in an Award Agreement, or any employment, consulting,
change-in-control, severance or other agreement between the Participant and the
Company or an Affiliate, unless determined otherwise by the Committee:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if the
Participant’s employment with the Company or its Affiliates terminates, but such
Participant

 

--------------------------------------------------------------------------------


 

continues to provide services with the Company or its Affiliates in a
non-employee capacity (including as a non-employee director) (or vice versa),
such change in status shall not be considered a termination of employment or
service with the Company or an Affiliate for purposes of the Plan.

 

(i)                No Rights as a Shareholder.   Except as otherwise
specifically provided in the Plan or any   Award Agreement, no person shall be
entitled to the privileges of ownership in respect of shares of Common Stock
that are subject to Awards hereunder until such shares have been issued or
delivered to that person.

 

(j)              Government and Other  Regulations.

 

(i)          The Plan, the granting and vesting of Awards under the Plan and the
issuance and delivery of share of Common Stock and the payment of money under
the Plan or under Awards granted or awarded under the Plan are subject to
compliance with all applicable U.S. federal, state, local, and non-U.S. laws,
rules, and regulations (including but not limited to state, U.S. federal, and
non-U.S. securities law, and margin requirements) and to such approvals by any
listing, regulatory, or governmental authority as may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith. Any
securities delivered under the Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all applicable legal
requirements. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules, and regulations.

 

(ii)           Nothing in the Plan shall be deemed to authorize the Committee or
Board or any members thereof to take any action contrary to applicable law or
regulation, or rules of the NASDAQ or any other securities exchange or
inter-dealer quotation service on which the Common Stock is listed or quoted.

 

(iii)            The obligation of the Company to settle Awards in Common Stock
or other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to and in
compliance with the terms of an available exemption. The Company shall be under
no obligation to register for sale under the Securities Act any of the shares of
Common  Stock to be offered or sold under the Plan. The Committee shall have the
authority to provide that all shares of Common Stock or other securities of the
Company or any Affiliate delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the Plan, the applicable Award Agreement, U.S. federal securities laws, or
the rules, regulations and other requirements of the U.S. Securities and
Exchange Commission, any securities exchange or inter-dealer quotation service
upon which such shares or other securities of the Company are then listed or
quoted and any other applicable federal, state, local or non-U.S. laws, rules,
regulations and other requirements, and, without limiting the generality of
Section 9 of the Plan, the Committee may cause a legend or legends to be put on
any such certificates of Common Stock or other securities of the Company or any
Affiliate delivered under the Plan to make appropriate reference to such
restrictions or may cause such Common Stock or other securities of the Company
or any Affiliate delivered under the Plan in book-entry form to be held subject
to the Company’s instructions or subject to appropriate stop-transfer orders.

 

Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add

 

--------------------------------------------------------------------------------


 

any additional terms or provisions to any Award granted under the Plan that it
in its sole discretion deems necessary or advisable in order that such Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject.

 

(iv)         The Committee may cancel an Award or any portion thereof if it
determines that legal or contractual restrictions and/or blockage and/or other
market considerations would make the Company’s acquisition of shares of Common
Stock from the public markets, the Company’s issuance of Common Stock to the
Participant, the Participant’s acquisition of Common Stock from the Company
and/or the Participant’s sale of Common Stock to the public markets illegal,
impracticable or inadvisable. If the Committee determines to cancel all or any
portion of an Award in accordance with the foregoing, unless prevented by
applicable laws, the Company shall pay to the Participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the     shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or     SAR, respectively) or any amount payable as a
condition of delivery of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof.

 

(k)               No Section 83(b) Elections Without Consent of Company.   No
election under Section 83(b) of the Code or under a similar provision of law may
be made unless expressly permitted by the terms of the applicable Award
Agreement or by action of the Committee in writing prior to the making of such
election. If the Participant, in connection with the acquisition of shares of
Common Stock under the Plan or otherwise, is expressly permitted to make such
election and the Participant makes the election, the Participant shall notify
the Company of such election within ten days of filing notice of the election
with the Internal Revenue Service or other governmental authority, in addition
to any filing and notification required pursuant to Section 83(b) of the Code or
other applicable provision.

 

(l)                Payments to Persons Other Than Participants. If the Committee
shall find that any person to whom any amount is payable under the Plan is
unable to care for the Participant because of illness or accident, or is a
minor, or has died, then any payment due to such person or the Participant’s
estate (unless a prior claim therefor has been made by a duly appointed legal
representative or a beneficiary designation form has been filed with the
Company) may, if the Committee so directs the Company, be paid to such person’s
spouse, child, or relative, or an institution maintaining or having custody of
such person, or any other person deemed by the Committee to be a proper
recipient on behalf of such person otherwise entitled to payment. Any such
payment shall be a complete discharge of the liability of the Committee and the
Company therefor.

 

(m)               Nonexclusivity of the Plan.   Neither the adoption of the Plan
by the Board nor the   submission of the Plan to the shareholders of the Company
for approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options or awards otherwise
than under the Plan, and such arrangements may be either applicable generally or
only in specific cases.

 

(n)               No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate, on the one hand,
and the Participant or other person or entity, on the other hand. No provision
of the Plan or any Award shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or to
otherwise segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as unsecured general creditors of the
Company.

 

--------------------------------------------------------------------------------


 

(o)               Reliance on Reports. Each member of the Committee and each
member of the Board (and each such member’s respective designees) shall be fully
justified in acting or failing to act, as the case may be, and shall not be
liable for having so acted or failed to act in good faith, in reliance upon any
report made by the independent registered public accounting firm of the Company
and its Affiliates and/or any other information furnished in connection with the
Plan by any agent of the Company or the Committee or the Board, other than such
member or  designee.

 

(p)               Relationship to Other Benefits. No payment under the Plan
shall be taken into account in determining any benefits under any pension,
retirement, profit sharing, group insurance or other benefit plan of the Company
except as otherwise specifically provided in such other plan.

 

(q)               Purchase for Investment. Whether or not the Options and shares
covered by the Plan have  been registered under the Securities Act, each person
exercising an Option under the Plan or acquiring shares under the Plan may be
required by the Company to give a representation in writing that such person is
acquiring such shares for investment and not with a view to, or for sale in
connection with, the distribution of any part thereof. The Company will endorse
any necessary legend referring to the foregoing restriction upon the certificate
or certificates representing any shares issued or transferred to the Participant
upon the exercise of any Option granted under the Plan.

 

(r)                Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

(s)               Severability.   If any provision of the Plan or any Award or
Award Agreement is or becomes or is deemed to be invalid, illegal, or
unenforceable in any jurisdiction or as to any person or entity or Award, or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award, and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

(t)               Obligations Binding on Successors. The obligations of the
Company under the Plan shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the Company, or upon any successor corporation or organization succeeding to all
or substantially all of the assets and business of the Company.

 

(u)                409A of the Code.

 

(i)          It is intended that the Plan comply with Section 409A of the Code,
and all provisions of the Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with the Plan or any other plan maintained by
the Company, including any taxes and penalties under Section 409A of the Code,
and neither the Company nor any Affiliate shall have any obligation to indemnify
or otherwise hold such Participant or any beneficiary harmless from any or all
of such taxes or penalties. With respect to any Award that is considered
‘‘deferred compensation’’ subject to Section 409A of the Code, references in the
Plan to ‘‘termination of employment’’ (and substantially similar phrases) shall
mean ‘‘separation from service’’ within the meaning of Section 409A of the Code.
For purposes of Section 409A of the Code, each of the payments that may be made
in respect of any Award granted under the Plan is designated as a separate
payment.

 

--------------------------------------------------------------------------------


 

(ii)          Notwithstanding anything in the Plan to the contrary, if the
Participant is a ‘‘specified employee’’ within the meaning of
Section 409A(a)(2)(B)(i) of the Code, no payments or deliveries in respect of
any Awards that are ‘‘deferred compensation’’ subject to Section 409A of the
Code shall be made to such Participant prior to the date that is six months
after the date of such Participant’s ‘‘separation from service’’ within the
meaning of Section 409A of the Code or, if earlier, the Participant’s date of
death. All such delayed payments or deliveries will be paid or delivered
(without interest) in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business  day.

 

(iii)           In the event that the timing of payments in respect of any Award
that would otherwise be considered ‘‘deferred compensation’’ subject to
Section 409A of the Code would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless  the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code and any Treasury Regulations promulgated thereunder or (B) a
Disability, no such acceleration shall be permitted unless the Disability also
satisfies the definition of ‘‘disability’’ pursuant to Section 409A of the Code
and any Treasury  Regulations  promulgated thereunder.

 

(v)              Clawback/Forfeiture. Notwithstanding anything to the contrary
contained herein, the Committee may cancel an Award if the Participant, without
the consent of the Company, (A) has engaged in or engages in activity that is in
conflict with or adverse to the interests of the Company or any Affiliate while
employed by or providing services to the Company or any Affiliate, including
fraud or conduct contributing to any financial restatements or irregularities,
(B) violates a non-competition, non-solicitation, non-disparagement or
non-disclosure covenant or agreement with the Company or any Affiliate, as
determined by the Committee, or (C) if the Participant’s employment or service
is terminated for Cause. The Committee may also provide in an Award Agreement
that in such event the Participant will forfeit any compensation, gain or other
value realized thereafter on the vesting, exercise or settlement of such Award,
the sale or other transfer of such Award, or the sale of shares of   Common
Stock acquired in respect of such Award, and must promptly repay such amounts to
the Company. The Committee may also provide in an Award Agreement that if the
Participant receives any amount in excess of what the Participant should have
received under the terms of the Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company. In addition, the Company shall retain the right to bring an action at
equity or law to enjoin the Participant’s activity and recover damages resulting
from such activity. Further, to the extent required by applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street  Reform and Consumer Protection Act)
and/or the rules and regulations of the NASDAQ or any other securities exchange
or inter-dealer quotation service on which the Common Stock is listed or quoted,
or if so required pursuant to a written policy adopted by the Company, Awards
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into all outstanding Award Agreements).

 

(w)               No Representations or Covenants With Respect to Tax 
Qualification.  Although the Company   may endeavor to (i) qualify an Award for
favorable U.S. or non-U.S. tax treatment or (ii) avoid adverse tax treatment,
the Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment. The Company
shall be unconstrained in its corporate activities without regard to the
potential negative tax impact on holders of Awards under the Plan.

 

(x)              No Interference. The existence of the Plan, any Award
Agreement, and the Awards granted hereunder shall not affect or restrict in any
way the right or power of the Company, the Board, the

 

--------------------------------------------------------------------------------


 

Committee, or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization, or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants, or rights to purchase stock or of
bonds, debentures, or preferred or prior preference stocks whose rights are
superior to or affect the Common Shares or the rights thereof or that are
convertible into or exchangeable for Common Shares, or the dissolution or
liquidation of the Company or any Affiliate, or any sale or transfer of all or
any part of their assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(y)              Expenses; Titles and Headings. The expenses of administering
the Plan shall be borne by the Company and its Affiliates. The titles and
headings of the sections in the Plan are for convenience of reference only, and
in the event of any conflict, the text of the Plan, rather than such titles or
headings shall control.

 

*                          *                           *

 

--------------------------------------------------------------------------------